Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory
The examiner in charge of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Adam Weidner in Art Unit 1649.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to the previous arguments filed 5/18/21, Applicant argues that the prior art cited did not discuss pores. The previous Examiner stated that “it is reasonable that Shastri’s polymers are located within pore of their matrix” and that the polycaprolactone matrix is one “necessarily having pores” (Office Action 7/23/21 p.3). However, upon further consideration, a standard of “reasonable” is not the same as inherent while a polycaprolactone matrix does not inherently have pores; see Lubasova (form 892). Thus, for the obviousness rejection to be maintained:
1) the composition of Shastri must necessarily have pores in which the polymer is located and attached. However, the Office cannot maintain a rejection on this basis. As above, a polycaprolactone matrix does not necessarily have pores nor does Shastri provide sufficient evidence that the methods/compositions in Shastri have the required pores. It is possible that the polycaprolactone matrix of Shastri had pores and met the requirements of the claim but the Office is not equipped to obtain prior art products and make physical comparisons therewith (MPEP §2113(III)). Since possibility is not the same as inherency, it cannot be assumed that the composition of Shastri had the requisite pores absent this supporting evidence. This also applies to e.g., claim 28, which is a product-by-process claim.
2) it must have been obvious to generate a matrix with pores. However, a search of the prior art did not discover a reason to select a porous polycaprolactone matrix rather than a non-porous. The following relevant art is cited:

	- Ravichandran (form 892) teaches thiophene polymers as an alternative to the PCL matrix, not as a polymer to be included in the pores of a PCL matrix
	- US 20100087885 (form 892) claims a combination of PCL (claim 10) and electrochemical polymers (claim 2, 4) but is silent regarding pores.
	- US 20130105167 (form 892) claims PCL (claim 10) and furan resins (claim 7) but explicitly teaches the polymer as external to the PCL, i.e., definitively not within the pores of the PCL.
	- US 20140099277 (form 892)  claims porous (claim 31) and PCL (claim 13) and a furan derivative (claim 26). However, PCL appears to be a precursor product (claim 14) and not present in the final polyurethane/urea polymer (claim 1).

Taking the state of the art at the time of filing as evidenced above, the importance of selecting a porous PCL matrix over a nonporous one was not known. In contrast, the specification discloses a unique advantage to choosing the porous form and for introducing the polymer into those pores (p.1 paragraph starting at line 22). The evidence tends to favor a conclusion of non-obviousness and so the rejection(s) is withdrawn.
Regarding double patenting, the instant application is a divisional of application 14/491686 (now US 10597636) based on the restriction between two groups (application 14/491686, Requirement mailed 2/2/16), where the method of delivering NGF to nerve tissue comprising Schwann cells and an electroactive scaffold was elected. It is noted that certain claims require the introduction of Schwann cells, e.g., claim 38. However, the claims do not require NGF. Thus, as the Examiner who wrote the Restriction did not also write a double patenting rejection, the instant claims must be distinct and therefore protected under 1.121.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649